Citation Nr: 1754706	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include alcoholism.

2.  Entitlement to a compensable disability rating for onychomycosis (claimed as nail/foot fungus of bilateral feet).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 with the U.S. Marine Corps and from August 1988 to August 1989 with the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2015 and December 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2016 the Board remanded the claim for service connection for PTSD.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the July 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's diagnosis of PTSD is not based upon a corroborated stressor, and a psychiatric disability did not manifest during active service; a psychosis did not manifest within one year of discharge from active service, and a psychiatric disability was not caused by the Veteran's active service.

2.  The Veteran's onychomycosis of the bilateral feet has not affected at least 5 percent of the exposed or unexposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during any 12-month period.





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD with alcoholism have not all been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2017).

2.  The criteria for a compensable disability rating for onychomycosis of the bilateral feet have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file. 

Finally, a VA examination was not provided, and not required, with regard to PTSD.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to the claimed psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed below, in making this determination, the Board has not ignored the statements of the Veteran regarding his symptoms.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to the claimed psychiatric disorder.

Given the above, the Board finds that there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  38 C.F.R. §  3.304 (f)(3).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit), affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.  Hall v. Shinseki, 717 F.3d 1369 (2013).  This is the case here.

In his VA Form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder, and a November 2013 statement the Veteran reported multiple in-service stressors.  First, he reports that while watching a demonstration at school for his military operational specialty (MOS) a missile malfunctioned and detonated in a tube causing a fatal injury to a marine.  He reported he was unaware of his name or the date of this incident.  Second, the Veteran reported that he was accused of standing watch for a fellow student for pay.  He also reported a third stressor explaining that during training in 29 Palms, California the vehicle in front of him was struck by another vehicle injuring another person.  He is unaware of the name of the injured person but reported his rank was E-3 and the date of injury was between June 4, 1988 and June 18, 1988.

In a statement received in November 2013 he also asserts that alcoholism is the result of military service and that he was discharged from active service as a result of failing to complete rehabilitation for alcohol abuse.

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  The Board acknowledges that the record contains diagnoses of PTSD.  However, the dispositive issue in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  

There have been several attempts to verify the Veteran's in-service stressors.  First, in February 2015 a formal finding was issued.  It was determined that the efforts to obtain the necessary information had been exhausted.  Thereafter, in a July 2017 formal finding, it was determined that the evidence does not establish that the Veteran's reported stressor occurred and concluded that all procedures to obtain information from the Veteran have been properly followed and due to the information gathered from Marine Corps Research, Navy Safety Center, and the Judge Advocate General's Office further development to any entity would be futile.

Specifically, the following efforts were made in order to obtain the information necessary to corroborate the Veteran's reported in-service stressors.  Following the Board's July 2016 Remand, in September 2016 a PIES requests was initiated for personnel records.  Thereafter, in December 2016, a Marine Corps Research request was initiated to ascertain specifics of the Veteran's reported stressors.   In a subsequent December 2016 response the Marine Corps Research response stated that the incidents as described are not included in unit histories.  However may be available at other agencies.  As a result, correspondence was also sent to the Navy Safety Center as recommended by the Marine Corps research response.  In a January 2017 response the Navy Safety Center determined that based on the information provided in the request, a search of the files and databases maintained by the Naval Safety Center was conducted for documents responsive to the request without success."  It was requested that the Veteran provide the name of the injured Marine, as well as request a copy of the Line of Duty investigation of the injuries from the Office of Judge Advocate General.

In January 2017 and February 2017, correspondence was sent to the Veteran requesting the name of the Marine as annotated in the response from the Navy Safety Center to help verify the Veteran's claimed stressors.  The Veteran did not respond. 

Thereafter in March 2017 it was requested by the Joint Services Records Research Center (JSRRC) to ascertain the specifics of the reported stressors, in absence of the response from the Veteran.  In a March 2017 response from the JSRRC it was stated that the agency does not search records for the U.S. Marine Corps and such request should be forwarded to the Judge Advocate General's Office.  A March 2017, May 2017, and July 2017 email correspondence was sent to the Judge Advocate General's Office to ascertain specifics of the Veteran's stressor.  A July 2017 response from the Judge Advocate General's Office stated that following a search of the files and databases maintained by the Claims and Tort Litigation Division, no responsive records were found.  It was further advised that the Navy does not maintain a central index or database of all the Department of the Navy records thus at minimum a request must contain such facts as the exact date of incident, the subject of the investigation, and/or the name of the injured or deceased.  

Pertinent evidence includes post-service VA treatment records, which note a history of diagnoses for PTSD.  Specifically, VA treatment records dated from February 2015 to December 2016 show treatment by participation in group therapy and diagnosis of PTSD.  The first indication of diagnosis is a February 2015 record.  Thereafter an April 2015 VA treatment record notes a psychologist opined that the DSM IV criteria for PTSD had been met and concluded "PTSD Diagnosis IS SUGGESTED".  However, treatment records do not relate the Veteran's diagnosis to military service in any way.

As to whether a psychiatric disorder had its onset in service, the Veteran's service treatment records are devoid of any symptoms of, treatment for, or diagnosis of a mental health condition.  The Veteran's service treatment records to include his August 1989 separation examination and report of medical history do not indicate any mental health problems.  The August 1989 separation examination report reflects that psychiatric examination was normal.  Moreover, on the August 1989 report of medical history, the Veteran indicated that he did not have and had never had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The normal separation psychiatric examination report reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any psychiatric disorder.  Thus, the Veteran's service treatment records do not provide probative evidence in support of his claim.

The November 1985 and January 1988 enlistment reports of medical history shows the Veteran denied any psychiatric symptoms and on examination in November 1985 the examiner noted he denied having any illness or injury.  He also received a normal psychiatric clinical evaluation.  The January 1988 enlistment report of medical history shows the Veteran reported he was discharged from military service because of physical, mental, or other reasons.  The examiner indicated that he was discharged from the U.S. Marine Corps in November 1986 for reasons described as "nonmedical".

After a review of the evidence of record, the Board finds that service connection for PTSD is not warranted.  Without a verified stressor, a confirmed diagnosis of PTSD and medical evidence linking the two, the Board is unable to grant service connection for PTSD.  As discussed above, during therapy sessions and treatment for PTSD, his treating psychologist did not provide an etiology opinion relating the Veteran's diagnosis to military service.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

The preponderance of evidence is against a finding that the Veteran has current diagnosis of PTSD that is related to military service.  The Board acknowledges that the Veteran has been diagnosed with PTSD, but as noted, a current diagnosis is but one of several criteria that must be met to establish service connection for PTSD.  Here, as discussed above service treatment records fail to show any psychiatric symptoms such as depression, panic attacks, or anxiety.  

Additionally, the evidence in this case simply does not corroborate a reported stressor.  Furthermore, the service treatment records show that he had no onset of symptoms during service and there is no indication of psychosis manifesting within one year of separation from service.  Hence the appeal with regard to the claimed psychiatric disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran intends that his claim include entitlement to service connection for alcohol dependence, service connection cannot be granted for any disease or injury if it is the result of a veteran's own willful misconduct or due to abuse of alcohol or drugs.  38 U.S.C. §§ 105(a) (2012); 38 C.F.R. § 3.301(a) (2017).  

In this regard, the Board acknowledges the Veteran's DD 214, Certificate of Discharge from Active Duty, for the period of August 26, 1988 to August 31, 1989 indicates discharge due to alcohol abuse and rehabilitation failure.  The Veteran's personnel records reflect that he was discharged from military service as a result of failing to complete alcohol rehabilitation, however the probative evidence of record does not establish there is nexus to service.  
Probative evidence includes a March 1989 service treatment record, which shows the Veteran was treated for alcohol abuse with Antabuse a substance given to discourage alcohol use.  The consult sheet indicates the medical examiner concluded the Veteran met the criteria for DSM III psychoactive substance dependence and recommended in patient residential treatment.  The examiner notes also indicate the Veteran reported alcoholism in his family.  Thereafter, service treatment records indicate he continued to treat this disorder with Antabuse.

Service personnel records also show the Veteran was admitted to the Naval Alcohol Rehabilitation Center in Norfolk, VA on June 19, 1989.  He was discharged on July 28, 1989.  Medical examination and treatment records during this period indicate "significant problem areas were identified as alcohol dependence, family issues, low self esteem, and poor interpersonal relationship skills".  

An August 1989 service personnel record indicates the Veteran was disqualified from the personnel reliability program (PRP) as a result of alcohol dependence and having failed out of the alcohol rehabilitation program.  Personnel records further denote that the Veteran was processed for administrative discharge as a result of failing to complete an alcohol rehabilitation program, which resulted in disqualification from the PRP.  An August 1989 personnel record shows the Veteran was administratively separated from military service as a result of alcohol abuse rehabilitation failure "through inability or refusal, to participate in, cooperate in, or successfully complete an alcohol rehabilitation program."  Additionally, the Veteran's August 1989 separation report of medical history notes his report of receiving alcohol rehabilitation.  He received a normal clinical evaluation.

In so much as the Veteran has been diagnosed as having a substance abuse disorder (alcohol dependence), VA's General Counsel has determined that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (Jun. 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, the Board has not considered this diagnosis in its analysis of the Veteran's claim.


III.  Increased Rating Onychomycosis of the Bilateral Feet

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In this case, the RO assigned a 0 percent (non-compensable) evaluation effective from October 1, 2010, pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7820-7806.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.) 

Under these rating criteria, a non-compensable evaluation is warranted where condition involves at least 5 percent of the entire body or less than 5 percent of exposed areas affected; and, no more than topical therapy required during a 12-month period.  

Under DC 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermitted systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Veteran's onychomycosis of the bilateral feet is currently rated as noncompensable under DC 7806.  As the evidence of record shows no disfigurement of the Veteran's head, face, or neck (DC 7800), and no scars (DC's 7801, 7802, 7803, 7804, or 7805), the Board will continue to rate the Veteran's onychomycosis of the bilateral feet under DC 7806. 

The Veteran contends that he is entitled to a compensable rating for his service-connected onychomycosis of the bilateral feet.  For the following reasons, the Board finds that a compensable rating is not warranted for onychomycosis of the bilateral feet.  

Pertinent medical evidence includes private and VA treatment records to include VA examination.  In December 2016, he was afforded a VA-contracted dermatology examination to determine the severity of his disability.  The examiner noted the Veteran reported a history of diffuse eczema involving 20 to 40 percent of the body, which is not visible.  The Veteran reported the date of onset of symptoms as 1986 with thickened toenails, and also reported all toenails were removed in 2015.  He reported that the condition has worsened with nail removal and he has continued to have fungal issues on the nail bed.  Treatment with medication in the past 12 months included topical antifungal and the duration was constant/near constant.  The examination report indicates the Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  Additionally, he had not experienced any debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Physical examination revealed onychomycosis was 0 percent of exposed area of the body and covered less than 5 percent of the total body area.  Following examination, the examiner diagnosed onychomycosis and opined that the condition was active and there was no change.  The examiner concluded that onychomycosis was present on all toe nail beds with all toe nails removed, noting zero percent of the exposed area and less than 1 percent total body area.  The examiner also diagnosed eczema as a new and separate diagnosis.  

An August 2016 Skin Disease Disability Benefits Questionnaire (DBQ) by M.D., DPM, a private practitioner, is also associated with the claims file.  Due to the inconsistent findings recorded on the DBQ, the Board finds the DBQ is inadequate to rely upon.  Specifically, the examiner indicates that the feet were affected, but also notes more than 40 percent of both total and exposed body area were affected.  As the feet alone are not considered exposed and are not 40 percent of the total body area, the examination findings are inadequate to reply upon in tis case.

Private treatment records show the Veteran was treated for ingrown toenails and fungal infection treated with antifungal cream and ultimately, in September 2015, he had surgery for the removal of all 10 toenails.  A February 2016 VA treatment record shows the Veteran was treated with Lamisil cream for a duration of 4 weeks.

Based on the foregoing, the Board finds that a compensable rating is not warranted at any time during the appeal period.  The evidence does not indicate that at least 5 percent of the exposed or unexposed areas of the feet are affected, or that he required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during any 12-month period.  In this regard, the only medication shown to be prescribed as noted in the VA treatment records and on the December 2016 VA-contracted examination is topical antifungal medication.

The topical antifungal medication is not a corticosteroid or immunosuppressive drug.  Moreover, the evidence of record to include the Veteran's self-reports of treatment do not show that his disability was treated with medication similar to a corticosteroid or immunosuppressive drug.  The topical antifungal cream Lamisil is not like or similar to a corticosteroid or immunosuppressive drug.  See Warren v. McDonald, No. 28 Vet. App. 194 (2016) (under DC 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").  In that decision, the Court relied on the VA Adjudication Procedure Manual (M21-1), for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at n.2.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability of onychomycosis of the bilateral feet warranted a schedular rating in excess of that assigned.  

For all the foregoing reasons, the Board finds that the claim for a compensable rating for the disability is not warranted at any time during the appeal period and must be denied.  In reaching the conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for onychomycosis of the bilateral feet, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of onychomycosis of the bilateral feet, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  


ORDER

Service connection for PTSD with alcoholism is denied.

An initial compensable rating for onychomycosis of the bilateral feet is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


